                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JANE AND JOHN DOE, Individually and as         )         CASE NO. 5:17-cv-1931
the natural parents and next of kin of         )
MINOR DOE, their minor child, et al.,          )
                                               )
                      PLAINTIFFS,              )         JUDGE SARA LIOI
                                               )
vs.                                            )
                                               )         MEMORANDUM OPINION
JACKSON LOCAL SCHOOL DISTRICT                  )
BOARD OF EDUCATION, et al.,                    )
                                               )
                     DEFENDANTS.               )

        Plaintiffs Jane and John Doe (collectively, the “Does”) individually and as the natural

parents and next of kin of Minor Doe (“Minor Doe”), bring this civil rights action against

defendants Jackson Local School District (“JLSD”) Board of Education (“Board”), Jimmie

Singleton (“Singleton”), Susanne Waltman (“Waltman”), Harley Neftzer (“Neftzer”), Tamara

Neff (“Neff”), and Michelle Krieg (“Krieg”) (collectively, individuals referred to as “JLSD

Employees”). Each party has moved for summary judgment. (Doc. No. 61 [“Does MPSJ”]; Doc.

No. 63 [“Board MSJ”]; Doc. No. 64 [“JLSD Employees MSJ”].) The dispositive motions are

fully briefed and ripe for resolution. (Doc. No. 73 [“Does MPSJ Opp’n”]; Doc. No. 70 [“Board

MSJ Opp’n”]; Doc. No. 72 [“JLSD Employees MSJ Opp’n”]; Doc. No. 78 [“Does MPSJ

Reply”]; Doc. No. 80 [“Board MSJ Reply”]; Doc. No. 79 [“JLSD Employees MSJ Reply”].)

      I. PRELIMINARY MOTIONS

        Before the Court can reach the merits of the substantive motions, it must address two

preliminary motions raised by the Does. First, the Does seek an order striking the affidavits of
Neftzer and Waltman, claiming that the affidavits contain information that contradicts prior

deposition testimony offered by these individuals. (Doc. No. 68 (Motion to Strike Affidavits

[“Mot. Strike Aff.”]).) The Board and JLSD Employees oppose the motion, insisting that the

subsequent affidavit averments merely elaborate or supplement testimony these individuals gave

during their depositions. (Doc. No. 76 (Opposition to Motion to Strike Affidavits [“Mot. Strike

Aff. Opp’n”]) at 2348.1)

           It is well settled that a party may not contradict earlier deposition testimony by

subsequently offering an inconsistent affidavit. See Lockard v. Gen. Motors Corp., 52 F. App’x

782, 789 (6th Cir. 2002) (citing, among authority, Penny v. United Parcel Serv., 128 F.3d 408,

415 (6th Cir. 1997)). Having reviewed the briefing and the underlying discovery, the Court finds

that the cited testimony is either not contradictory, or contains minor factual inconsistencies that

have no bearing on the issues presented in the dispositive motions. Nonetheless, in an abundance

of caution, the Court will disregard those portions of the affidavits of Neftzer and Waltman that

can be viewed as potentially inconsistent with earlier deposition testimony. Therefore, the Does’

motion to strike the affidavits is GRANTED IN PART.

           Second, the Does request that the Court strike the replies of the Board and JLSD

Employees offered in support of their respective motions for summary judgment, noting that

each brief exceeds the permitted page limit. (Doc. No. 83 (Motion to Strike Replies [“Mot. Strike

Replies”]).) On August 21, 2018, the Board and JLSD Employees sought leave to exceed the

page limitations on their motions for summary judgment. The Court subsequently granted the

motion in a non-document order providing that “[a]ll summary judgment motions may exceed


1
    All page numbers are to the page identification number generated by the Court’s electronic docketing system.
                                                           2
the local rules limitation by 15 pages. All response briefs may exceed the local rules limitation

by 10 pages.” (Non-Document Order, dated 8/23/2018.) Each defense reply brief exceeded 20

pages.2 The Board and JLSD Employees insist that they reasonably interpreted the Court’s

language “[a]ll response briefs” to include reply briefs. They argue that, according to this

interpretation, their reply briefs comply with the Court’s grant of leave. (Doc. No. 84 (Motion to

Strike Replies [“Mot. Strike Replies”]) at 3040.)

         Given that Local Rule 7.1(f) draws no distinction between response and reply briefs—

and, in particular, does not provide a separate page limitation in the first instance for reply

briefs—the Court accepts defendants’ collective interpretation of the Court’s non-document

order as reasonable. While the better course would have been to ask the Court for clarification

before filing a reply brief that clearly exceeded the limitation set forth in the local rules, the

Court finds no basis to grant the Does’ motion. Moreover, as is often the case with reply briefs,

the Court notes that the reply briefs filed by all parties in this action largely repeat arguments

raised in the initial motions and are of only limited assistance. Accordingly, the Court finds that

the Does will not be prejudiced by declining to permit them to provide further briefing on these

dispositive motions. The Does’ motion to strike defendants’ reply briefs is DENIED.

    II. BACKGROUND

         During the 2016-2017 school year, Minor Doe was a five-year old kindergarten student

attending Strausser Elementary, a school located in the JLSD. C.T. was an eleven-year old fifth

grade student who also attended Strausser. It is undisputed that over the course of several weeks


2
  The Does suggest that the local rules limit all reply briefs, barring leave of court, to fifteen pages. This is incorrect.
Local Rule 7.1(f) limits all memorandum relating to dispositive motions in standard track cases to twenty pages. The
fifteen-page limitation is reserved for memorandum relating to non-dispositive motions. See L.R. 7.1(f).
                                                             3
between the end of October and the middle of November 2016, C.T. performed multiple sexual

acts on Minor Doe and made Minor Doe perform sexual acts on him while the two rode a JLSD

bus on their way home from school.

         Bus Drivers, Routes, and Seating Charts

         In fact, the parties agree as to most of the salient facts surrounding these unfortunate and

disturbing events. During this same period, Singleton was employed by JLSD as a bus driver,

and he was assigned to Minor Doe and C.T.’s bus route. (Doc. No. 63-1 (Affidavit of Harley

Neftzer [“Neftzer Aff.”]) ¶ 9.) The main function of a JLSD bus driver is to operate his vehicle

safely. (Id. ¶ 4.) Bus drivers are required to attend training provided by the Ohio Department of

Education (“ODE”), the school district, and the Stark County Educational Service Center (“Stark

County ESC”). (Id. ¶ 5; see Doc. No. 57-1 (Deposition of Jimmie Singleton [“Singleton Dep.”])

at 625–31.) In addition to bus safety, training topics include a variety of student-related issues,

such as pupil management and the accommodation of special needs. (Neftzer Aff. ¶ 5(a).)

Singleton, however, received no training relative to sexual harassment or sexual abuse.

(Singleton Dep. at 604.) Though he received a “satisfactory” rating as to pupil management in

his 2015 performance appraisal, the record demonstrates that, within a year of the incidents

giving rise to this litigation, Waltman, Strausser’s Building Principal, received parent complaints

regarding Singleton’s pupil management on his routes.3 (Doc. No. 56-1 (Deposition of Harley

Neftzer [“Neftzer Dep.”]) at 481–83.)

         As the Director of Transportation & Safety, Neftzer was responsible for developing the


3
 There was also evidence in the record that, in 2012, Singleton was involved in a traffic accident while operating a
JLSD van. (Singleton Dep. at 616–18.) He was cited for failing to yield. (Id.) While he received no discipline or
additional training following the accident, there is nothing in the record to suggest that Singleton was operating his
bus in an unsafe manner during the incidents involved herein.
                                                           4
bus routes prior to the start of each school year. (Neftzer Aff. ¶¶ 3, 6.) After the routes are

established and the bus drivers are assigned, bus drivers are provided with copies of information

pertaining to students, times, calendars, routes, and vehicle assignments. (Id. ¶ 7.) With respect

to students, bus drivers receive a route sheet that lists each student’s name, address, age, and

grade level. (Id.; Singleton Dep. at 636–37.) Bus drivers use this information to become familiar

with the students assigned to their routes and to create seating charts. (Neftzer Aff. ¶ 7; Singleton

Dep. at 637-38.)

       When developing seating charts, bus drivers are encouraged to assign students according

to age and gender, with younger students sitting together in the front of the bus, and older

students sitting in the back of the bus. (Neftzer Aff. ¶ 7; Singleton Dep. at 636; Neftzer Dep. at

514–15.) The primary purpose of grouping the students by age and gender is that topics of

discussion differ between different age groups, and older students may discuss topics that are not

suited for younger students. (Neftzer Dep. at 514–15; Neftzer Aff. ¶ 7.) Copies of completed

seating charts are maintained by the Department of Transportation (“DOT”). (Neftzer Aff. ¶ 7.)

       Throughout the school year, it may be necessary to move a student to a different seat for

a variety of reasons, including behavioral problems and conflicts between students. (Neftzer Aff.

¶ 8.) Given that bus drivers generally lack the authority to discipline students, a bus driver that

identifies a need for a student seat reassignment must submit a referral directed to the DOT or

the building principal. (Neftzer Aff. ¶ 8; Doc. No. 63-2 (Affidavit of Susanne Waltman

[“Waltman Aff.”]) ¶ 4.) The building principal generally conducts an investigation relative to the

request—which may entail discussions with the DOT, interviews of students and drivers, and

review of bus video surveillance—after which, the building principal determines the appropriate

                                                 5
course of action. (Waltman Aff. ¶ 4; Singleton Dep. at 632–34; Neftzer Aff. ¶ 8.) Depending on

the violation, the building principal may place the offending student in detention or an alternative

day assignment, suspend his bus riding privileges or move his seat to the front of the bus or to

some other seat, suspend him from school, or recommend expulsion. (Waltman Aff. ¶ 4.)

       Match Lighting Incident

       On September 15, 2016, Dean of Students Krieg received a call from C.T.’s teacher that a

student had reported that C.T. lit a match on the school bus during the afternoon bus route the

day before. (Doc. No. 63-3 (Affidavit of Michelle Krieg [“Krieg Aff.”]) ¶¶ 2, 5.) Krieg contacted

Neff, a guidance counselor, and the two spoke with another student who confirmed the incident,

noting that C.T. lit a match, blew it out, and threw it out the bus window. This second student

also indicated that, when she stood up to report the incident to Singleton, C.T. blocked her seat.

(Id. at ¶ 5.) Video surveillance confirmed the incident, including that C.T. lit a match and threw

it out the window. (Id.)

       Shortly after meeting with the second student, Krieg removed C.T. from class, took him

to the school office, and spoke with him concerning the incident. During this conversation, Neff

searched the boys’ bathroom and found matches in a trash can, and a search of C.T’s backpack

revealed cardboard. C.T. conceded that he had thrown the matches away in the boy’s bathroom.

C.T. maintained that another student had supplied him with the matches, and he admitted that he

lit a match on the bus and blew it out before throwing it out the window. (Id.) A subsequent

interview of a third student revealed that C.T. was lighting matches and burning cardboard and

grass at the bus stop the morning of September 14, 2015. One of the students interviewed also

reported that C.T. told him that he would not bother the student for the rest of year if the student

                                                 6
did not tell anyone about the matches. (Id.)

       Krieg and Neff reported the results of their information gathering efforts to Waltman.

(Krieg Aff. ¶ 5.) Waltman spoke with C.T., while Neftzer reviewed the video surveillance.

(Waltman Aff. ¶ 7.) Neftzer reported that the video footage captured and confirmed the

misconduct. (Id.; Neftzer Dep. at 475–76.) Waltman also contacted C.T.’s parents and informed

them that C.T. would be placed in an alternative day assignment for the remainder of the day.

(Waltman Aff. ¶ 8.) After an in-person meeting with C.T. and his parents, Waltman determined

that C.T. had violated the student conduct code and that he would remain in an alternative day

assignment and be prohibited from riding the bus from September 15, 2016 through September

23, 2016. Waltman then developed a “Safety Plan” to address C.T.’s misconduct and to prevent

future problems. As part of this plan, upon C.T.’s return to the bus, Waltman determined that

C.T. would be required to sit in the front seat of the bus for the remainder of the school year.

(Waltman Aff. ¶ 9(a).) Waltman then spoke with Singleton regarding the match lighting incident

and the change in C.T.’s seat assignment. (Id.; Waltman Dep. at 866–67.) Neftzer also spoke

with Singleton to confirm that he understood C.T’s bus consequences. (Neftzer Dep. at 495.)

       Waltman also placed certain building restrictions upon C.T. (Waltman Aff. ¶ 9(b).)

According to these restrictions, C.T. was to be escorted off the bus each morning and brought to

the main office by a staff member, his backpack was to be searched, he was to be escorted to his

classes by an adult, he was limited to the black top of the playground during recess, and he was

to be given assigned seats in gym, music and during library time. (Waltman Aff. ¶ 9(b); Waltman

Dep. at 867–68.)

       According to the Board and JLSD Employees, these measures represented the first time

                                               7
C.T. was disciplined while attending Strausser. The Does disagree, citing to the fact that, shortly

after he enrolled at Strausser in the third grade, C.T. was placed on a “Success Plan.” Though the

parties dispute whether this plan was disciplinary in nature, the record establishes that the

impetus for the plan was teacher reports that C.T. was taking other student’s property, such as

glue sticks, and not being truthful about it. His teacher also reported that C.T. was having

difficulty following her directions. (Doc. No. 59-1 (Deposition of Tamara Neff [“Neff Dep.”]) at

1015–20.) Working with C.T.’s teacher, Neff designed the Success Plan to help C.T. make better

choices in the classroom. (Id.) The Success Plan remained in effect for the balance of the year,

but C.T. was not placed on a new plan for fourth or fifth grade, and Neff received no further

complaints regarding C.T.’s behavior until the match lighting incident in 2016. (Id. at 1026.)

        The Sexual Assaults on Minor Doe and Defendants’ Response

        Upon his return to the bus on September 26, 2016, C.T. was assigned to sit in the front

seat of the bus to the right of Singleton. (Singleton Dep. at 669; see Waltman Aff. ¶ 9(a).)

Another male student had previously been assigned to sit in the seat since the beginning of the

2016–2017 school year and continued to sit in that seat with C.T. (Singleton Dep. at 658.) Minor

Doe had been assigned to sit in the seat directly behind Singleton (and across from C.T.’s new

seat) since the beginning of the school year. (Id.) Minor Doe would sit with another female

kindergarten student on the morning bus ride to school, but the other kindergarten student did not

ride the bus in the afternoon, leaving the seat next to Minor Doe vacant during the ride home.

(Id. at 658–60.) Given its location directly behind the driver’s seat, Minor Doe’s seat afforded

the worst visibility for the driver. (See id. at 694.)

        On Saturday, November 12, 2016, Waltman checked her emails and discovered that she

                                                    8
had received an email from Minor Doe’s mother the preceding evening (November 11, 2016)

advising that Minor Doe had reported to her parents at dinner that C.T. “did something really

gross on the bus this afternoon,” and that it was apparent to her parents that Minor Doe had been

sexually assaulted multiple times by C.T. (Waltman Aff. ¶ 12.) In the email, Minor Doe’s mother

indicated that she and her husband had already contacted the police, and that the authorities

would be contacting JLSD as well. After advising the Director of Curriculum, Instruction, and

Assessment of the allegations, Waltman contacted Neftzer and asked him to acquire the bus

video surveillance recordings during the relevant period between October and November 2016.

(Waltman Aff. ¶¶ 12, 13.) On Sunday, November 13, 2016, Waltman advised the JLSD

Superintendent of the allegations and went into the school office to call Minor Doe’s parents to

set up a meeting for Monday morning. (Waltman Aff. ¶ 13(a).)

       At 6:00 a.m. on Monday, November 14, 2016, Waltman and Neftzer met to review the

video footage from the bus runs on November 10, 2016 and November 11, 2016. Their review

confirmed the Does’ allegations that C.T. had moved to Minor Doe’s seat and sexually assaulted

her. (Waltman Aff. ¶ 13(b).) Neftzer reviewed the footage again, later that day, with officers

from the Jackson Township Police Department (“JTPD”). (Neftzer Aff. ¶ 13.) Waltman and

Neftzer subsequently reviewed additional footage for the two-week period between October 31,

2016 and November 11, 2016. (Id.)

       Waltman contacted C.T.’s parents during the morning of November 14, 2015 to advise

them to keep C.T. home and that he had been placed on emergency removal. (Waltman Aff. ¶

13(c).) Afterwards, at approximately 9:00 a.m., Waltman met with Minor Doe’s parents and Neff

concerning the allegations, and they were later joined by representatives from the JTPD.

                                                9
(Waltman Aff. ¶ 13(c).) Minor Doe’s parents expressed their concern over the incident and

conveyed a request that the matter be kept confidential so as not to impact Minor Doe’s well-

being at school.4 (Waltman Dep. at 40.)

        The following day (November 15, 2016), Waltman met with C.T.’s parents to discuss the

allegations. (Waltman Aff. ¶ 13(d).) On November 16, 2016, Waltman conducted a suspension

hearing during which C.T. admitted to engaging in sexual misconduct. (Waltman Aff. ¶ 13(e).)

Waltman suspended C.T. for ten days, from November 14, 2016 to December 2, 2016, for

violating multiple sections of the student conduct code. (Waltman Aff. ¶ 13(e).) Waltman also

recommended that C.T. be expelled. (Waltman Aff. ¶ 13(e).) On November 30, 2016, the JSLD

Superintendent conducted an expulsion hearing, and, at the hearing’s conclusion, C.T. was

expelled. His expulsion was stayed pending possible remediation at a rehabilitative academy.

(Waltman Aff. ¶ 13(f), Ex. 3.) It is undisputed that C.T. never rode the bus again with Minor

Doe, and C.T. never again came into contact with her.

        During the course of JLSD’s investigation, Waltman and other school officials

interviewed other students on the bus and looked at additional footage to identify other incidents

involving Minor Doe or other children. The investigation uncovered twelve occasions where

C.T. assaulted Minor Doe and/or inappropriately touched another student. (Doc. No. 70-2.) JSLD

also determined that C.T. told a male kindergarten student to look away on multiple occasions


4
 Waltman subsequently met with Minor Doe’s teachers to see how Minor Doe was doing. (Waltman Aff. ¶ 13(g).)
None of her teachers reported any concerns. (Id.)




                                                    10
and that he would be paid if he did not report the abuse. (Waltman Dep. at 34.) Additionally,

C.T. plied Minor Doe with glitter pens when making her perform sexual acts on him. (Doc. No.

71-1 (Affidavit of Jane Doe [“Ja. Doe Aff.”]), and attached exhibit, filed under seal.)

       Following JSLD’s investigation, Waltman conducted periodic classroom walkthroughs

and touched base with Minor Doe’s teachers to see how she was doing, and Waltman and Neff

remained in contact with Minor Doe’s parents. (Waltman Aff. ¶ 13(g).) Waltman also offered

counseling for Minor Doe and advised her parents that Neff was available to address any

concerns they had. (Waltman Aff. ¶ 13(g).)

       JLSD also cooperated with JTPD’s investigation. C.T. was eventually charged with and

pleaded guilty to gross sexual imposition. The JTPD determined that Singleton had not engaged

in any criminal misconduct, and that C.T. had positioned his backpack such that the bus driver

would not have been able to see C.T.’s misconduct. (Neftzer Aff. ¶ 14.)

       On August 15, 2017, the Does filed the present lawsuit in state court, and the Board and

the JLSD Employees subsequently removed the action to federal court. (Doc. No. 1-2

(Complaint); Doc. No. 1 (Notice of Removal).) As amended, the complaint raises claims under

42 U.S.C. § 1983; Title IX of the Educational Amendments of 1972 (“Title IX”), 20 U.S.C. §

1681 et seq.; political subdivision tort liability under Ohio Rev. Code § 2744.02; negligence

and/or reckless conduct; loss of filial consortium; and intentional infliction of emotional distress.

(Doc. No. 47-1 (Second Amended Complaint [“SAC”]).)

       The Board and JLSD Employees now move for summary judgment, pursuant to Fed. R.

Civ. P. 56, on each and every claim asserted against them in the SAC. They also seek statutory

immunity for the state law claims asserted under the Ohio Revised Code, and JLSD Employees

                                                 11
assert a right to qualified immunity on the federal claims. The Does oppose these motions and

request partial summary judgment in their favor on the claims brought pursuant to 42 U.S.C. §

1983.

    III. STANDARD OF REVIEW

        When a party files a motion for summary judgment, it must be granted “if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

        A party asserting that a fact cannot be or is genuinely disputed must support the
        assertion by: (A) citing to particular parts of materials in the record . . . ; or (B)
        showing that the materials cited do not establish the absence or presence of a
        genuine dispute, or that an adverse party cannot produce admissible evidence to
        support the fact.

Fed. R. Civ. P. 56(c)(1).

        In reviewing summary judgment motions, this Court must view the evidence in a light

most favorable to the nonmoving party to determine whether a genuine issue of material fact

exists. Adickes v. S.H. Kress & Co., 398 U.S. 144, 157, 90 S. Ct. 1598, 26 L. Ed. 2d 142 (1970);

White v. Turfway Park Racing Ass’n, Inc., 909 F.2d 941, 943–44 (6th Cir. 1990), impliedly

overruled on other grounds by Salve Regina Coll. v. Russell, 499 U.S. 225, 111 S. Ct. 1217, 113

L. Ed. 2d 190 (1991). A fact is “material” only if its resolution will affect the outcome of the

lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 91 L. Ed. 2d 202

(1986). Determination of whether a factual issue is “genuine” requires consideration of the

applicable evidentiary standards. Thus, in most civil cases the Court must decide “whether

reasonable jurors could find by a preponderance of the evidence that the [nonmoving party] is

entitled to a verdict[.]” Id. at 252.

                                                 12
       “Once the moving party has presented evidence sufficient to support a motion for

summary judgment, the nonmoving party is not entitled to trial merely on the basis of

allegations; significant probative evidence must be presented to support the complaint.” Goins v.

Clorox Co., 926 F.2d 559, 561 (6th Cir. 1991). The party opposing the motion for summary

judgment may not rely solely on the pleadings but must present evidence supporting the claims

asserted by the party. Banks v. Wolfe Cty. Bd. of Educ., 330 F.3d 888, 892 (6th Cir. 2003); see

Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986) (finding

that summary judgment is appropriate whenever the nonmoving party fails to make a showing

sufficient to establish the existence of an element essential to that party’s case and on which that

party will bear the burden of proof at trial). Moreover, conclusory allegations, speculation, and

unsubstantiated assertions are not evidence, and are not sufficient to defeat a well-supported

motion for summary judgment. See Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888, 110 S. Ct.

3177, 111 L. Ed. 2d 695 (1990). In other words, to defeat summary judgment, the party opposing

the motion must present affirmative evidence to support his or her position; a mere “scintilla of

evidence” is insufficient. Bell v. Ohio State Univ., 351 F.3d 240, 247 (6th Cir. 2003) (quotation

marks and citation omitted). Rule 56 further provides that “[t]he court need consider only” the

materials cited in the parties’ briefs. Fed. R. Civ. P. 56(c)(2); see also Street v. J.C. Bradford &

Co., 886 F.2d 1472, 1479–80 (6th Cir. 1989) (“The trial court no longer has the duty to search

the entire record to establish that it is bereft of a genuine issue of material fact.” (citing Frito-

Lay, Inc. v. Willoughby, 863 F.2d 1029, 1034 (D.C. Cir. 1988))).

       The summary judgment standard does not change when a court is presented with cross-

motions for summary judgment. Profit Pet v. Arthur Dogswell, LLC, 603 F.3d 308, 312 (6th Cir.

                                                 13
2010) (citing Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir. 1991)). “The fact that

both parties have moved for summary judgment does not mean a court must grant judgment as a

matter of law for one side or the other; rather, a ‘court must evaluate each party’s motion on its

own merits, taking care in each instance to draw all reasonable inferences against the party

whose motion is under consideration.’” Id. (quoting Taft, 929 F.2d at 248); see 60 Ivy St. Corp. v.

Alexander, 822 F.2d 1432, 1435 (6th Cir. 1987) (the threshold requirement for all parties who

seek summary judgment under Rule 56 demands that the moving party come forward with

competent evidence showing that there is no genuine issue of material fact and that the movant is

entitled to judgment in her favor as a matter of law).

   IV. THE BOARD’S MOTION FOR SUMMARY JUDGMENT

       A.      § 1983—Substantive Due Process

       To establish a cause of action under 42 U.S.C. § 1983, a plaintiff must show: (1)

deprivation of a right secured by the Constitution or laws of the United States (2) caused by a

person acting under color of state law. McQueen v. Beecher Cmty. Schs., 433 F.3d 460, 463 (6th

Cir. 2006). The Does argue that the Board and the JLSD Employees, while acting under color of

law, deprived Minor Doe of her substantive due process rights when they permitted C.T. to

sexually assault her on a JLSD school bus.

       The Due Process Clause does not generally impose an affirmative duty on the State to

protect its citizens from the violence of third parties. DeShaney v. Winnebago Cty. Dep’t of Soc.

Servs., 489 U.S. 189, 196, 109 S. Ct. 998, 103 L. Ed. 2d 249 (1989) (The Due Process Clause’s

purpose is “to protect the people from the State, not to ensure that the State protected them from

each other.”) In DeShaney, the Supreme Court refused to impose municipal liability for parental

                                                 14
abuse a child sustained after officials failed to remove the child from his father’s custody. Id. at

201. However, in so ruling, the DeShaney Court impliedly recognized, and courts such as the

Sixth Circuit have endorsed, two exceptions whereby state actors have an affirmative duty of

protection—“where they have a ‘special relationship’ with an individual, or where their conduct

toward the individual results in a ‘state-created danger.’” Brooks v. Knapp, 221 F. App’x 402,

406 (6th Cir. 2007) (quoting Kallstrom v. City of Columbus, 136 F.3d 1055, 1066 (6th Cir.

1998)).

          1.     Special Relationship

          While the SAC purports to raise a claim under the first exception, the Does fail to even

respond to the Board’s arguments that it had no special custodial relationship with Minor Doe by

virtue of her attendance at Strausser Elementary or her presence on a JLSD bus. (See SAC at ¶¶

88-92.) Of course, at the summary judgment stage, the Does were required to venture past their

pleadings and offer some developed argumentation as to the validity of their claim. McPherson

v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997); see Banks, 330 F.3d at 892.

          Further, it is well-settled that forced or involuntary custody is necessary to establish a

special relationship with the State. Doe v. Claiborne Cty., 103 F.3d 495, 510 (6th Cir. 1996); see

Jackson v. Schultz, 429 F.3d 586, 590 (6th Cir. 2005); Sargi v. Kent City Bd. of Educ., 70 F.3d

907, 911 (6th Cir. 1995) (“A special relationship can only arise when the state restrains an

individual.”) (emphasis in original). However, compulsory school attendance does not create a

special relationship between school districts and their students. Soper v. Hoben, 195 F.3d 845,

853 (6th Cir. 1999); Sargi, 70 F.3d at 911 (collecting cases). Likewise, the Sixth Circuit has

determined that transporting students via a school bus does not create a special relationship.

                                                  15
Sargi, 70 F.3d at 911. As such, the record simply does not support a finding that there was a

special relationship between the Board and Minor Doe.

       2.      State-Created Danger

       “Liability under the state-created danger theory is predicated upon affirmative acts by the

state which either create or increase the risk that an individual will be exposed to private acts of

violence.” Kallstrom, 136 F.3d at 1066. Accordingly, in Kallstrom, the Sixth Circuit recognized

three elements a plaintiff must satisfy to establish liability under the state-created danger

exception: (1) an affirmative act that creates or increases the risk, (2) a special danger to the

victim as distinguished from the public at large, and (3) the requisite degree of state culpability.

Id.; see McQueen, 433 F.3d at 464; Cartright v. City of Marine City, 336 F.3d 487, 493 (6th Cir.

2003). While the parties dispute the existence of an affirmative act (the first element), the Court

finds the absence of the requisite culpability (the third element) dispositive, as the record does

not support a finding that the Board and the JLSD Employees “knew or should have known that

[their] actions specifically endangered” Minor Doe. Cartright, 336 F.3d at 493.

       “In determining whether an affirmative state act increased the risk of harm to an

individual, the question is whether the individual ‘was safer before the state action than . . . after

it.” Jasinski v. Tyler, 729 F.3d 531, 539 (6th Cir. 2013) (emphases in original) (quoting

Cartwright, 336 F.3d at 493). The Board argues that, at best, the JLSD Employees were guilty

of a “failure to act” by failing to ensure that C.T. did not move from his newly assigned bus seat

into the seat next to Minor Doe, and that this omission cannot be considered an affirmative act




                                                 16
under the state-created danger test.5 (Board MSJ at 1815–17.) By way of analogy, the Board cites

several decisions wherein school officials merely failed to take certain actions to prevent harm

by a third party and were not liable for a state-created danger. See, e.g. Pahssen v. Merrill Cmty.

Sch. Dist., 668 F.3d 356, 367 (6th Cir. 2012) (school did not affirmatively place female student

in increased risk of harm of sexual assault by warning the student perpetrator against continued

sexual harassment of the victim); McQueen, 433 F.3d at 466–67 (a teacher who momentarily left

students unsupervised did not take an “affirmative act” subjecting the students to violence by

another student who had secretly brought a gun school); Reed v. Knox Cty. Dep’t of Human

Servs., 968 F. Supp. 1212, 1220–22 (S.D. Ohio 1997) (state agency was not responsible for acts

committed by a foster child, notwithstanding the fact that the agency failed to inform the foster

family of the child’s violent history prior to his placement).

        The Board’s argument fails on two fronts. First, while the Board points to affidavits from

various JLSD Employees who aver that they did not instruct C.T. to sit with Minor Doe and were

unaware that C.T. was moving his seat, the Does represent, and the Board does not deny, that the

bus video footage shows at least one instance where Singleton motioned to C.T. to sit next to

Minor Doe. (Board MSJ Opp’n at 2384.) Such a gesture would certainly qualify as an

affirmative act. Because the Court must view the evidence in the light most favorable to the non-

moving party—here, the Does—the Court finds that a state actor took an affirmative step.

        Of course, even without Singleton directing C.T. to sit next to Minor Doe, the Court


5
  The Court notes that, in drawing this distinction, the Board relies on M.S. by Covington v. Hamilton Cty. Dep’t of
Educ., No. 1:16-cv-501, 2017 WL 4364408 (E.D. Tenn. Sept. 29, 2017). However, that decision was recently
overturned by the Sixth Circuit. See M.S. by Covington v. Hamilton Cty. Dep’t of Educ., No. 17-6241, -- F. App’x --,
2018 WL 5734642, at *5 (6th Cir. Nov. 1, 2018) (finding that a school principal took an affirmative act that
increased students’ risk of injury from an unsafe bus driver by instructing students to board school bus,
notwithstanding the fact that the action was taken in conformance with a school policy).
                                                          17
would still find the existence of affirmative acts that increased the risk of harm to Minor Doe. In

Caldwell v. Louisville, 120 F. App’x 566 (6th Cir. 2004), a mother sued a city after her daughter

was killed by her live-in boyfriend. In reversing the district court’s grant of summary judgment

for the city on the substantive due process claim, the Sixth Circuit found that the city took some

affirmative acts—including failing to follow through with obtaining a warrant against the

boyfriend and continuing to pursue criminal charges against the boyfriend—that substantially

increased the likelihood that a private actor would harm the victim. Id. at 573. Similarly here,

viewing the evidence in the light most favorable to the Does, the Court must conclude that the

act of moving C.T.’s seat to the front of the bus, in close proximity to Minor Doe’s seat,

substantially increased the risk that C.T. would harm Minor Doe. Not only did the move place

C.T. within one seat of Minor Doe, the record establishes that Minor Doe was sitting in the seat

that afforded the worst visibility for the driver. At a minimum, the record supports a finding that

Minor Doe was safer before C.T.’s seat assignment was changed. This would seem sufficient to

satisfy the first prong of the state-created danger test. See Kallstrom, 136 F.3d at 1067 (it is

enough if “the City’s actions . . . substantially increase[ed] the likelihood that a private actor

would deprive [the plaintiff] of [her] liberty interest in personal security”).

       Nevertheless, the Court finds that the Does cannot establish the third prong because they

cannot demonstrate that the defendants acted with the “requisite culpability to establish a

substantive due process violation under the Fourteenth Amendment.” Ewolski v. City of

Brunswick, 287 F.3d 492, 510 (6th Cir. 2002). Only conduct that “shocks the conscience” will be

sufficient to establish the requisite culpability. Hunt v. Sycamore Cmty. Sch. Dist. Bd. of Educ.,

542 F.3d 529, 535 (6th Cir. 2008). In situations where there is opportunity for reflection, the

                                                  18
guiding principle is “deliberate indifference,” which the Sixth Circuit has equated with

“subjective recklessness[.]” McQueen, 433 F.3d at 469; see Wilson v. Columbus Bd. of Educ.,

589 F. Supp. 2d 952, 962–63 (S.D. Ohio 2008). Under this standard, “the official must both be

aware of facts from which the inference can be drawn that a substantial risk of serious harm

exists, and he must also draw the inference[.]” McQueen, 433 F.3d at 469 (quoting Sperle v.

Mich. Dep’t of Corr., 297 F.3d 483, 493 (6th Cir. 2002)); see Wilson, 589 F. Supp. 2d at 962–63.

       The Does argue that C.T.’s prior record should have put the Board and JLSD Employees

on notice that C.T. posed a substantial risk of harming Minor Doe. Specifically, they point to the

Success Plan instituted for C.T. in the third grade—and the precipitating acts of taking other

children’s property, lying about the theft, and failing to follow teacher instructions—as well as

the recent match-lighting incident. They also highlight the fact that C.T. interfered with a

student’s efforts to report the match lighting incident as evidence that the Board knew that C.T.

had “harassed, intimidated and bullied other students, and engaged in conduct that causes or

could cause injury to others . . . .” (Board MSJ Opp’n at 2390.) According to the Does, “by

moving C.T. to the front of the bus, knowing he did not follow directions, and leaving him with a

single adult who knowingly could not control his students, [the Board] significantly increased the

likelihood that C.T. would find the best seat to provide cover, i.e., the one directly behind the

driver. These facts, all known to [the Board], satisfy the requisite showing of subjective

recklessness to sustain” their substantive due process claims. (Id. at 2391.) In advancing this

argument, the Does insist that it is not necessary that the Board have appreciated the specific risk

that C.T. would sexually assault Minor Doe. (Id.) The weight of authority does not support this

position.

                                                19
       For example, the Sixth Circuit rejected a similar argument in Range v. Douglas, 763 F.3d

573 (6th Cir. 2014). There, the plaintiffs’ deceased family members were sexually violated by a

county employee at the morgue. Even though the perpetrator’s supervisors were aware of his

drinking, tardiness, domestic relations charges, and possible sex with living women at the

morgue, the court rejected a finding of deliberate indifference. While the court acknowledged

that people under the influence have lapses in judgment, “a jury could not conclude that the

supervisors were aware of facts from which they could infer a substantial risk of the kind of

serious harm that occurred here, that they did infer it, and that they acted with deliberate

indifference toward the rights of the families involved.” Range, 763 F.3d at 591–92 (emphasis

added) (pointing to the absence of evidence of a “substantial risk that an inebriated person will

desecrate a body”).

       Also, in McQueen, a teacher left students unattended in a classroom while she escorted

several classmates to the computer lab. Despite the fact that one of the remaining children had a

prior history of fighting with other students—“sometimes beating them up and other times

stabbing them with a pencil”—the court held that neither the teacher nor the school was

deliberately indifferent to the risk that the student perpetrator would shoot the plaintiff with a

gun he had secretly brought from home. McQueen, 433 F.3d at 462, 469–70. In reaching this

conclusion, the court endorsed the district court’s deliberate indifference analysis wherein it

reasoned:

       [A]lthough [the school official] was aware of [Smith’s] disruptive and sometimes
       violent behavior, no reasonable fact finder could conclude that she knew [Smith]
       would use a gun to kill another student if left unsupervised for a few minutes.
       Plaintiff does not claim that [Smith] ever specifically threatened to kill or serious
       injure decedent [Doe] or any other student. Nor does plaintiff claim that prior to
       February 29, 2000, [Smith] had ever brought a gun or other dangerous weapon to
                                                20
        school. Absent such evidence, it is impossible to conclude that defendant was on
        notice of a substantial risk to the students left alone in the classroom.

Id. at 469–70 (emphasis added).

        Similarly, in Peer ex rel. Doe v. Porterfield, No. 1:05-cv-769, 2007 WL 9655728 (W.D.

Mich. Jan. 8, 2007), the court declined to apply the state-created danger theory in a lawsuit

involving student-on-student sexual assault. There, an eighth-grade student perpetrator sexually

molested and/or attempted to sexually molest several kindergarten students while serving in the

kindergarten classroom as a teacher’s aide. In an attempt to establish liability under Title IX 6 and

§ 1983, the plaintiffs pointed to the perpetrator’s poor academic record and previous incidents of

misconduct, including leaving his assigned seat on the bus and bullying a student by kicking and

hitting her, none of which, the court noted, involved “a prior incident of sexual misconduct or

even a tendency or proclivity for such conduct.” Id. at *4. Observing that the record was devoid

of any evidence of sexual harassment by the offending student, the court concluded that no

reasonable jury could find that the school district was deliberately indifferent to the risk that the

students in question would be sexually molested. Id. at *10.

        As was the case in Peer, there was nothing about C.T.’s school record that could have put

the JLSD Employees on notice that he posed a risk of sexually assaulting other students. Even

affording the Does every inference as to this past record—and even giving full credence to the

Does’ belief that C.T.’s conduct included intimidation or “bullying”—nothing about his past

suggested a proclivity for sexual misconduct. The Does point to the fact that JLSD Employees

imposed severe restrictions on C.T’s movements in the building as evidence that they viewed his

6
  Liability of a school district under Title IX for sexual abuse of students and liability under section 1983 are
“comparable.” Klemencic v. Ohio State Univ., 263 F.3d 504, 510 (6th Cir. 2001) (citing Gebser v. Lago Vista Indep.
Sch. Dist., 524 U.S. 274, 291, 118 S. Ct. 1989, 141 L. Ed. 2d 277 (1998)).
                                                         21
actions to be serious. (Board MSJ Opp’n at 2391.) To be sure the match-lighting behavior and

other associated conduct was serious, which is why JLSD Employees took action in response to

it, including moving C.T.’s seat on the bus. However, serious as this past behavior may have

been, the risk that C.T. would sexually assault another student was not so obvious that JLSD

Employees should have known about it. See McQueen, 433 F.3d at 470. Because no reasonable

juror could conclude that JLSD Employees knew or should have known that C.T. would sexually

assault Minor Doe if his seat was moved to the front of bus—and even if placed in the seat next

to Minor Doe—the Does have failed to establish the existence of a state-created danger.

       B.       Monell Liability Under § 1983

       A school board may not be held liable under § 1983 on a theory of respondeat superior

theory. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691, 98 S. Ct. 2018, 56 L. Ed. 2d 611

(1978); McQueen, 433 F.3d at 470. Rather, a governmental entity is only responsible when its

policy or custom was the “moving force” behind the asserted harm, or if the entity’s “failure to

train employees amounts to deliberate indifference to constitutional rights.” Bd. of Cty. Comm’rs

of Bryan Cty. v. Brown, 520 U.S. 397, 404, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1977);

Arrington-Bey v. City of Bedford Heights, 858 F.3d 988, 994 (6th Cir. 2017); see Doe v.

Claiborne Cty. ex rel. Clairborne Cty. Bd. of Educ., 103 F.3d 495, 505–06 (6th Cir. 1996).

Moreover, to impose municipal liability, “it is necessary to show that [the municipality’s]

employees inflicted a constitutional harm.” McQueen, 433 F.3d at 471 (quoting Ewolski, 287

F.3d at 516).

       As discussed above, JLSD Employees did not inflict a constitutional harm because they

did not act with the requisite culpability to increase the risk of harm from a third-party. “Because

                                                22
the [Board] can only be held liable if there is a showing of liability on the part of its officials, the

determination that the [JLSD Employees] did not violate [Minor Doe’s] constitutional rights

resolves the [Monell] claim against the [Board] as well.” Id. at 471 (quoting Bukowski v. Akron,

326 F.3d 702, 712–13 (6th Cir. 2003)).

        Further, the Does have failed to establish a policy or custom from which they could hold

the Board liable. While they suggest that “[t]o say [the Board] has a policy of inadequate training

and supervision is an understatement[,]” the record does not support such a claim. (Board MSJ

Opp’n at 2393.) First, the Does proclaim that the JLSD individuals were “clearly aware of the

potential for student-on-student sexual harassment as they have a general policy to separate boys

from girls on their buses.” (Id. at 2394.) From this they reason that “its decision to forgo training

its employees on these issues was the result of its deliberate indifference to harmful, foreseeable

consequences, i.e., peer on peer sexual assault, that could result from the lack of instruction and

pupil management.” (Id.) They conclude that “if Singleton had been properly trained and made

aware of these safety issues/safety plan, he would not have permitted C.T. to sit with Minor Doe

and would have, in turn, unequivocally prevented all of the sexual assaults from occurring to

her.” (Id.)

        Such an analysis is steeped in speculation and relies entirely upon hindsight. The mere

fact that a different course of action in this case might have prevented the unfortunate events that

underlie this litigation does not support a finding of a district-wide policy or custom to encourage

such events. A “custom” to establish municipal liability under § 1983 must “be so permanent and

well settled as to constitute a custom or usage with the force of law.” Claiborne Cty., 103 F.3d at

507 (quoting Monell, 436 U.S. at 691). “In turn, the notion of ‘law’ must include ‘[d]eeply

                                                  23
embedded traditional ways of carrying out state policy. It must reflect a course of action

deliberately chosen from among various alternatives.” Id. (internal citation omitted). “Proof of a

single, isolated incident of misconduct by a nonpolicymaking employee is not sufficient to

impose liability under Monell unless training or supervision was so reckless or grossly negligent

that misconduct was almost inevitable or substantially certain to result.” Vinson v. Campell Cty.

Fiscal Ct., 820 F.2d 194, 200 (6th Cir. 1987) (quotation marks and footnote omitted); see, e.g.,

Sargi, 70 F.3d at 912 (finding no evidence from single incident that the school board

affirmatively adopted a custom, practice, or policy of taking children suffering from seizures

home without necessary medical intervention).

       Moreover, the Does have failed to establish that the Board’s failure to train Singleton on

issues of identifying and preventing sexual harassment constituted deliberate indifference to a

known or obvious risk to Minor Doe. Contrary to the Does’ suggestion, there is nothing in the

record to suggest that the Board’s practice of encouraging bus drivers to group student riders by

age and gender is grounded in a concern for peer-on-peer sexual assault.7 The Does have

produced no evidence of other incidents where permitting children of the opposite gender to sit

together resulted in sexual assault, nor any evidence that Minor Doe’s assault was inevitable

because of inadequate training or supervision. See Vinson, 820 F.2d at 200.

       C.      Title IX

       Title IX protects a student from “be[ing] excluded from participation in, be[ing] denied

the benefits of, or be[ing] subjected to discrimination under any educational program or activity

receiving Federal financial assistance[.]” 20 U.S.C. § 1681(a). An educational institution can be



                                                24
held liable for student-on-student sexual harassment under Title IX only “when a student can

demonstrate: (1) she suffered harassment so severe as to ‘deprive [her] of access to . . .

educational opportunities,’ (2) the institution had actual knowledge of that harassment, and (3)

the institution was ‘deliberately indifferent’ to the harassment.” M.D. ex rel. Deweese v. Bowling

Green Indep. Sch. Dist., 709 F. App’x 775, 777 (6th Cir. 2017) (quoting Davis v. Monroe Cty.

Bd. of Educ., 526 U.S. 269, 650, 119 S. Ct. 1661, 143 L. Ed. 2d 839 (1999)); see also Hill v.

Cundiff, 797 F.3d 948, 970 (11th Cir. 2015) (breaking down the same standard into five

elements).

         Here, there is no question that the assaults on Minor Doe were sufficiently severe to

satisfy the first element identified by the Sixth Circuit. See Soper, 195 F.3d at 855 (noting that

sexual assault “obviously qualifies as being severe, pervasive, and objectively offensive”). It is

also undisputed, however, that the Board did not have actual knowledge8 of these assaults until

Waltman received the email from the Does on November 12, 2016.9 Its response to this

knowledge was not, as a matter of law, deliberately indifferent.

         A school is deemed deliberately indifferent to acts of student-on-student sexual assault or

7
 Neftzer testified simply that bus drivers are encouraged to group children by age and gender because older children
may discuss topics that are not suited for younger children. (Neftzer Dep. at 514-15; see Neftzer Aff. ¶ 7.)
8
 Even though the Does have suggested that Singleton should have known about the assaults occurring on his bus, a
position that stands contrary to the JTPD’s investigation that found that he could not have seen C.T.’s misconduct,
Singleton was not an “appropriate person” under Title IX. In Gebser v. Lago Vista Indep. Sch. Dist., the Supreme
Court held that a school district cannot be held liable for sexual harassment of a student by one of its teachers
“unless an official who at a minimum has authority to address the alleged discrimination and institute corrective
measures on the recipient’s behalf has actual knowledge of discrimination in the recipient’s programs and fails
adequately to respond.” 524 U.S. at 290. Here it is undisputed that Singleton had no authority to discipline students,
and there is nothing in the record to suggest that he had the authority to remediate sexual misconduct by students.
Accordingly, any knowledge he had, or should have had, cannot be attributed to the Board.
9
  For the reasons set forth in the prior section of this memorandum opinion, the Court also finds that, prior to
November 11, 2016, the Board was not deliberately indifferent to the risk that Minor Doe would be assaulted by
C.T. See Campbell v. Dundee Cmty. Schs., 661 F. App’x 884, 889 (6th Cir. 2016) (“If there was no notice to school
officials of a risk of sexual harassment occurring, then there was no deliberate indifference toward that risk.”)
                                                         25
harassment when its response or lack thereof is “clearly unreasonable in light of the known

circumstances.” Stiles ex rel. D.S. v. Grainger Cty., 819 F.3d 834, 848 (6th Cir. 2016) (quotation

marks omitted). This is a “high bar” and is not a “mere reasonableness” standard. Id.; see Doe v.

Sch. Bd. of Broward Cty., 604 F.3d 1248, 1259 (11th Cir. 2010) (deliberate indifference is an

“exacting standard”). It is also a standard that is amenable to summary judgment, as “there is no

reason why courts . . . [can]not identify a response as not ‘clearly unreasonable’ as a matter of

law.” Stiles, 819 F.3d at 848 (alternation in original) (quotation marks omitted).

       Here, the Board acted quickly and decisively once Walton was aware of the assaults.

School officials immediately launched an internal investigation by reviewing bus video footage

and interviewing students, and school employees cooperated with the authorities as they

conducted their separate investigation. C.T. was suspended immediately and, within a matter of

days, expelled from school. He never rode the bus again after November 11, 2016, and he never

again came into contact with Minor Doe. School officials also immediately met with the Does to

address their concerns, arranged for counseling for Minor Doe, and continued to check on Minor

Doe in the months that followed. This course of action was both swift and effective, in that it did

not subject Minor Doe to any further sexual assaults. See Davis, 526 U.S. 645 (“[T]he deliberate

indifference must, at a minimum, cause [students] to undergo harassment or make them liable or

vulnerable to it.”) (quotation marks omitted); see, e.g., Pahseen, 668 F.3d at 364 (No Title IX

liability where the school district’s response to sexual harassment and assault was “prompt,

reasonable, and not deliberately indifferent”); Soper, 195 F.3d at 855 (finding the “prompt and

thorough response by school officials” precluded a finding of deliberate indifference). The

Board’s response was not, as a matter of law, deliberately indifferent.

                                                 26
       D.      State Law Claims and Tort Immunity

       Section 2744 of the Ohio Revised Code extends to municipalities immunity from tort

liability for governmental and propriety functions. Ohio Rev. Code § 2744.02(A)(1); Chesher v.

Neyer, 477 F.3d 784, 796 (6th Cir. 2007). It is well settled that “government functions” include

the act of providing a system of public education. See § 2744.01(C)(2)(c). There are, however,

certain exceptions to the general grant of immunity spelled out in the statute. Specifically, §

2744.02(B) provides five instances where immunity is not available to a municipality: (1) injury

or damage is caused by a municipal employee’s negligent operation of a motor vehicle, (2) the

losses are due to the negligent performance of employees with respect to proprietary functions of

a political subdivision, (3) damages are the result of a municipality’s negligent failure to keep

public roads in repair, (4) damages are the result of a physical defect on the grounds of public

buildings used for government functions, and (5) civil liability is expressly imposed by another

provision of the Ohio Revised Code.

       The Does suggest that the first exception—injury or damage caused by a municipal

employee’s negligent operation of a motor vehicle—applies to divest the Board of statutory

immunity. See Ohio Rev. Code § 2744.02(B)(1). However, the Ohio Supreme Court has made

clear that the statutory exception for the operation of a motor vehicle by a municipal employee

“pertains only to negligence in driving or otherwise causing the vehicle to be moved.” Doe v.

Marlington Local Sch. Dist. Bd. of Educ., 907 N.E.2d 706, 711 (Ohio 2009). In Marlington, as in

this case, the district school board was sued when a student was sexually assaulted on a school

bus by a fellow student. With respect to board liability, the court framed the question as follows:

       The issue in this case is whether a school bus driver’s supervision of the conduct
       of children passengers on a school bus amounts to operating of a motor vehicle
                                                27
        within the statutory exception to political subdivision immunity under [Ohio Rev.
        Code §] 2744.02(B)(1).

Id. at 708. The Ohio Supreme Court answered the question in the negative, granting summary

judgment to the school board, and specifically finding that the “language of [Ohio Rev. Code §]

2744.02(B)(1) is not so expansive that it includes supervising the conduct of student passengers.

. . .” Id. at 711-12.

        Notwithstanding the ruling in Marlington, the Does cite the unreported appellate decision

of Swain v. Cleveland Metro. Sch. Dist., No. 94553, 2010 WL 3722280 (Ohio Ct. App. Sept. 23,

2010), in support of their position. In Swain, a kindergarten student fell asleep on the bus ride

home from school. The bus driver failed to inspect his bus before returning the bus to the garage,

and the sleeping child was left on the bus. The mother sued the school for damages. In denying

statutory immunity on a motion to dismiss, the court distinguished Marlington, noting that “the

conduct of the bus driver in the case at bar takes place in relation to her operation of the bus and

the student, not the supervision of the conduct of the students on the bus as occurred in the

sexual assault in Marlington.” Id. at *2. While they acknowledge that their claims against the

Board are premised, in part, upon “Singleton’s complete failure to supervise C.T.[,]” the Does

insist that their claims “also stem from [Singleton’s] affirmative conduct of instructing C.T. to sit

next to Minor Doe, in the seat directly behind him, without any ability to see what was going on

in the seat.” (Board MSJ Opp’n at 2401.)

        While the Does focus on a single affirmative act of Singleton of placing the two children

in the same seat, it was the conduct of C.T., undetected by Singleton, that caused Minor Doe’s

injuries, unlike the situation in Swain wherein the injury was caused by the bus driver’s failure to

inspect. The Ohio Supreme Court has clearly held that, for purposes of § 2744.02(B)(1),
                                                 28
operation of a motor vehicle does not include supervising the conduct of students, and, as a

federal court reviewing a state statute, this Court is bound by that determination. See, e.g., Doe v.

Bath Local Sch. Dist., No. 1-14-12, 2014 WL 5802858, at *2-3 (Ohio Ct. App. Nov. 10, 2014)

(relying on Marlington to find school immune from suit of minor sexually molested by another

student on a school bus);10 but see N.A.D. v. Cleveland Metro. Sch. Dist., No. 97195, 2012 WL

5288769, at *5 (Ohio Ct. App. Oct. 25, 2012) (at motion to dismiss stage, complaint alleging that

bus driver failed to inspect students resulted in student-on-student sexual assault was sufficient to

defeat claim of statutory liability).

         The Court finds that the Board qualifies for immunity under Ohio Rev. Code §

2744.02(A)(1), as its employees were engaged in the governmental function of providing a

public education. Further, none of the five exceptions applies to the circumstances as they are

known following discovery. Thus, to the extent that the municipality is sued under state law, it is

entitled to immunity with respect to the Does’ state tort claims. See generally Hout v. Mansfield,

550 F. Supp. 2d 701, 744 (N.D. Ohio 2008) (“Ohio courts have held that political subdivisions

are entitled to immunity under § 2744.02 for the intentional torts committed by their

employees.”) (collecting cases). Moreover, because none of the Does’ federal or state claims

survive against the Board, their derivative claim of loss of consortium also fails. See Bradley v.

Sprenger Enters., Inc., No. 07CA009238, 2008 WL 1849649, at *3 (Ohio Ct. App. Apr. 28,

2008) (citing Wang v. Goodyear Tire & Rubber Co., 587 N.E.2d 387 (Ohio Ct. App. 1990)).


10
   In Bath, the complaint alleged that a bus driver failed to follow protocol that required a seventeen-year old student
with known danger tendencies to ride in a seat by himself and permitted the student to sit next to a much younger
student, whom he repeatedly molested sexually. In attempting to distinguish Marlington, the plaintiff emphasized
the school’s affirmative decision to place a known violent teenager on a bus with elementary school students.
Notwithstanding this factual distinction, the court found that the issue was indistinguishable from Marlington in that
it still amounted to a failure to supervise claim. Id. at *2.
                                                          29
         Because the Board is entitled to dismissal of the federal claims against it and is entitled to

statutory immunity as to the state claims, the Board’s motion for summary judgment is

GRANTED in full.

     V. JLSD EMPLOYEES’ SUMMARY JUDGMENT MOTION

         Like the Board, JLSD Employees argue collectively that they are entitled to summary

judgment on the federal claims raised against them under 42 U.S.C. § 1883 because the Does

cannot establish the existence of a state-created danger.11 Because the lack of a state-created

danger prevents the Does from maintaining a constitutional claim against these defendants for

injuries caused by a third-party actor, the Court agrees. See generally, McQueen, 433 F.3d at 463

(noting that a § 1983 claim requires the deprivation of a constitutional right). As discussed

above, the Does have failed to identify evidence that would raise a genuine issue of material fact

that JLSD Employees violated Minor Doe’s substantive due process rights. For this reason,

alone, JLSD Employees are entitled to qualified immunity. 12 See, e.g., id. at 470 (absent a state-

created danger, individual school officials were entitled to summary judgment on substantive due

process claims involving student-on-student violence); Soper, 195 F.3d at 853 (finding qualified

immunity for school officials who were not responsible for a state-created danger to a mentally

11
  JLSD Employees also argue that they cannot be held individually liable because they have been sued only in their
official capacities. It is true that the SAC does not specifically state that JLSD Employees have been sued in their
individual capacities. However, even the case law relied upon by JLSD Employees provides that “[w]hen a § 1983
plaintiff fails to affirmatively plead capacity in the complaint, [the court may] look to the course of proceedings to
determine whether” the plaintiff put the defendants on notice that they were sued in their individual capacities.
Moore v. City of Harriman, 272 F.3d 769, 773 (6th Cir. 2001). Here, the SAC alleges that the JLSD Employees
acted with malice. Moreover, the Does sought to hold “all Defendants” jointly and severally liable for compensatory
damages. (SAC at 314.) Further, the Does’ responses to JLSD Employee’s summary judgment motion (see JLSD
Employees MSJ Opp’n at 2617–18) makes clear that the JLSD Employees are being sued in their individual
capacities. See Moore, 272 F.3d at 774.
12
  Before there can be supervisory liability under § 1983, there must be unconstitutional conduct by a subordinate
employee. See McQueen, 433 F.3d at 470 (“a prerequisite of supervisory liability under § 1983 is unconstitutional
conduct by a subordinate of the supervisor”).
                                                         30
disabled middle school student who was sexually assaulted by fellow students).

   A. Qualified Immunity

       However, even if the Court were to find a qualifying constitutional violation, JLSD

Employees insist that they would still be entitled to qualified immunity from the federal claims.

Once again, the Court agrees. The qualified immunity doctrine shields government officials

performing discretionary actions from civil damages liability if their actions did not violate

clearly established statutory or constitutional rights of which a reasonable person would have

known. Pearson v. Callahan, 555 U.S. 223, 231, 129 S. Ct. 808, 172 L. Ed. 2d 565 (2009).

“Qualified immunity provides [officials] ‘breathing room to make reasonable but mistaken

judgments and protects all but the plainly incompetent or those who knowingly violate the law.’”

Mullins v. Cyranek, 805 F.3d 760, 765 (6th Cir. 2015) (quoting Stanton v. Sims, 571 U.S. 3, 6,

134 S. Ct. 3, 187 L. Ed. 2d 341 (2013) (per curiam)). Qualified immunity will apply “‘if

[officials] of reasonable competence could disagree on the issue.’” Id. (quoting Malley v. Briggs,

475 U.S. 335, 341, 106 S. Ct. 1092, 89 L. Ed. 2d 271 (1986)); see Ewolski, 287 F.3d at 501

(qualified immunity will apply unless it is obvious that no reasonably competent official would

have concluded that the action was lawful).

       Courts employ a two-part test to determine if qualified immunity applies. First, courts

determine whether the facts, taken in a light most favorable to the party alleging injury, show an

official’s conduct violated a constitutional right. Ewolski, 287 F.3d at 501; see Saucier v. Katz,

533 U.S. 194, 201, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001). Second, if a constitutional right

was violated, courts must determine “whether the violation involved a clearly established

constitutional right of which a reasonable person would have known.” Peete v. Metro. Gov’t of

                                                31
Nashville & Davidson Cty., 486 F.3d 217, 219 (6th Cir. 2007) (quotation marks and citation

omitted). If a plaintiff fails to establish either prong, he has failed to carry his burden, and

judgment is appropriate for the defendant. Chappell v. City of Cleveland, 585 F.3d 901, 907 (6th

Cir. 2009). Since the failure of either prong is dispositive in favor of a defendant, the Court may

address either prong first.13 See Pearson, 555 U.S. at 236.

        The Supreme Court has recently reiterated earlier admonitions that “‘clearly established

law’ should not be defined ‘at a high level of generality.’” White v. Pauly, -- U.S. --, 137 S. Ct.

548, 552, 196 L. Ed. 2d 463 (2017) (per curiam) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 742,

131 S. Ct. 2074, 179 L. Ed. 2d 1149 (2011)). Instead, “the clearly established law must be

‘particularized’ to the facts of the case.” Id. at 552 (quoting Anderson v. Creighton, 483 U.S.

635, 640, 107 S. Ct. 3034, 97 L. Ed. 2d 523 (1987)). “Otherwise, ‘[p]laintiffs would be able to

convert the rule of qualified immunity . . . into a rule of virtually unqualified liability simply by

alleging violation of extremely abstract rights.’” Id. (quoting Anderson, 563 U.S. at 639).

        According to this directive, “a plaintiff must identify a case with a similar fact pattern

that would have given ‘fair and clear warning to [officials]’ about what the law requires.”

Arrington-Bey, 858 F.3d at 993 (quoting Pauly, 137 S. Ct. at 552). Throughout the qualified

immunity analysis, “[t]he ‘dispositive inquiry . . . [remains] whether it would be clear to a

reasonable officer that his conduct was unlawful in the situation he confronted.’” Id. (quoting

Saucier, 533 U.S. at 202).


13
  On some occasions, it may be necessary to employ a third step, which is whether the plaintiff “‘offered sufficient
evidence to indicate that what the official allegedly did was objectively unreasonable in light of the clearly
established constitutional rights.’” Thacker v. Lawrence Cty., 182 F. App’x 464, 468 (6th Cir. 2006) (quoting
Champion v. Outlook Nashville, Inc., 380 F.3d 893, 901 (6th Cir. 2004)).



                                                        32
       In determining whether a law is clearly established, this Court looks to decisions of the

Supreme Court and the Sixth Circuit. Carver v. City of Cincinnati, 474 F.3d 283, 287 (6th Cir.

2007). If controlling authority does not establish the law, this Court may consider other circuit

authority. Andrews v. Hickman Cty., 700 F.3d 845, 853 (6th Cir. 2012). Although a prior case

need not be directly on point, “existing precedent must have placed the statutory or constitutional

question beyond debate.” Ashcroft, 563 U.S. at 741. The clearly established prong will depend

“substantially” on the level of generality at which the legal rule is identified. Anderson, 483 U.S.

at 639. Again, the right must be clearly established in a particularized sense, and not in a general

abstract sense. Id. at 640. “‘This standard requires the courts to examine the asserted right at a

relatively high level of specificity[,]’ and ‘on a fact-specific, case-by-case basis[.]’” Bletz v.

Gribble, 641 F.3d 743, 750 (6th Cir. 2011) (alterations in original) (quoting Cope v. Heltsley,

128 F.3d 452, 458–59 (6th Cir. 1997)).

       With respect to the first prong, the Court has already determined that there was no “state-

created danger,” and, therefore, no constitutional violation for student-on-student sexual assault.

However, even if the Does had established the existence of a constitutional violation, qualified

immunity would protect the JLSD Employees because the rights at issue herein were not clearly

established.

       It is true that the general/abstract right to be free from student-on-student harassment is

well established. See Shively v. Green Local Sch. Dist. Bd. of Educ., 579 F. App’x 348, 356 (6th

Cir. 2014). However, the Does fail to identify any controlling caselaw from the Sixth Circuit or

the Supreme Court, or even persuasive authority from other jurisdictions, that would support a

finding that JLSD Employees were on notice that the alleged unlawfulness of their conduct in the

                                                33
mandated “particularized sense” was apparent or that they were “plainly incompetent” for failing

to protect Minor Doe from the actions of CT. Specifically, they fail to identify any case wherein

school officials were held responsible for failing to protect students from sexual harassment or

sexual assault involving another student with no prior history of sexual misconduct. They also

fail to identify any authority that would have alerted these officials to the possibility of liability

for reported sexual assaults, notwithstanding immediate and effective efforts to remedy the

situation. Under these circumstances, JLSD Employees would be entitled to qualified immunity

on the federal claims.

   B. State Law Claims and Tort Immunity

       Ohio Rev. Code § 2744 also provides immunity for tort actions for employees of political

subdivisions, provided their acts and omissions were not “manifestly outside the scope of the

employee’s employment or official responsibilities” or were taken “with malicious purpose, in

bad faith, or in a wanton or reckless manner[.]” Ohio Rev. Code § 2744.03(A)(6)(b); see

Blankenship v. Enright, 586 N.E.2d 1176 (Ohio Ct. App. 1990) (immunity for employees of

political subdivisions for negligent and intentional torts). “Malice” is the “willful and intentional

design to injure or harm another, usually seriously, through conduct that is unlawful or

unjustified.” Otero v. Wood, 316 F. Supp. 2d 612, 629 (S.D. Ohio 2004) (citations omitted).

“Bad faith” includes a “dishonest purpose, conscious wrongdoing, or breach of a known duty

through some ulterior motive.” Id. “Wanton misconduct” is defined as “the failure to exercise

any care toward those to whom a duty of care is owned in circumstances in which there is a great

probability that harm will result.” Anderson v. City of Massillon, 983 N.E.2d 266, 273 (Ohio

2012) (citation omitted). “Reckless conduct” is “characterized by the conscious disregard of or

                                                 34
indifference to a known or obvious risk of harm to another that is unreasonable under the

circumstances and is substantially greater than negligent conduct.” Id. While the determination

of “recklessness” is typically reserved for a jury, because the standard is high, summary

judgment is appropriate “where the individual’s conduct does not demonstrate a disposition to

perversity.” O’Toole v. Denihan, 889 N.E.2d 505, 517 (Ohio 2008).

       The various individual defendants had different levels of involvement with the incidents

involving C.T. and Minor Doe. Thus, it is important to consider the individuals’ actions

separately. See, e.g., Vidovic v. Hoynes, 29 N.E.3d 338, 348 (Ohio Ct. App. 2015). As previously

discussed, Krieg, the dean of students, gathered information regarding allegations that C.T. lit a

match on the school bus and reported the information to Waltman. She was not involved in the

decision to assign C.T. to a front row seat on the bus. Neff, a guidance counselor, assisted Krieg

in gathering information and had previously worked with C.T.’s third grade teacher in

developing the “Success Plan.” Waltman had received no complaints against C.T. until the

match-lighting incident, though she was aware of the “Success Plan.” She made the decision to

move C.T.’s seat, after consultation with Neftzer. Neftzer previously received a complaint about

Singleton’s pupil management abilities prior to the events giving rise to this litigation. Finally,

on at least one occasion, Singleton directed C.T. to sit next to Minor Doe, and he failed to detect

the abuse that occurred on his bus.

       The Does argue that Krieg and Neff “ignored” repeated instances of C.T.’s bullying, in

addition to other serious misconduct. Viewing the evidence in a light most favorable to the Does,

there is no doubt that C.T’s prior conduct was serious. Still, there is nothing in the record that

would support a finding that Krieg and Neff should have anticipated that C.T. would commit a

                                                35
sexual assault on the bus if his seat was moved. See also Williams v. Columbus Bd. of Educ., 610

N.E.2d 1175, 1178–79 (Ohio Ct. App. 1992) (school was entitled to statutory immunity for state

torts where school officials could not have anticipated that students with history of fighting

would sexually assault a female student).

       As for Waltman and Neftzer, the Does essentially complain that they failed to impose the

same stringent supervision requirements on the bus that were imposed in the school building.

They suggest that better supervision on the bus would have prevented C.T.’s sexual attacks.

While another plan may have been more effective, it cannot be said that either official acted in

bad faith, maliciously, or recklessly. “Courts have not required schools to take perfect action to

remedy [student misconduct] to avoid claims related to gross negligence, . . . but that they take

some precautions or steps to recognize and address the issue.” Vidovic, 29 N.E.3d at 349. Both

individuals reacted to claims of student misconduct with a plan designed to address the problem,

and they cannot be denied statutory immunity simply because the plan failed to protect Minor

Doe from unanticipated consequences. There is no basis for withholding statutory immunity

from these defendants.

       As to the remaining individual defendant—Singleton—the Does argue that Singleton

intentionally directed C.T. to sit next to Minor Doe. Even though Singleton took this action with

knowledge of C.T.’s prior conduct involving the matching-lighting incident, there is nothing in

the record that would have suggested that Singleton should have anticipated that C.T. would

sexually assault Minor Doe or any other student in his immediate vicinity. While the

consequences to Minor Doe were tragic, the Court cannot employ hindsight to find Singleton’s

conduct reckless. See O’Toole, 889 N.E.2d at 517 (“We must apply the law without

                                               36
consideration of emotional ramifications and without the benefit of 20-20 hindsight.”)

        Ultimately, the Court is unable to find that any of the JLSD Employees acted in a manner

that showed “a willful and intentional design to do injury without just cause . . . or a failure to

exercise any care when the probability of harm is great[.]” Mohat v. Horvath, No. 2013-L-009,

2013 WL 5450296, at *4 (Ohio Ct. App. Sept. 30, 2013). The record simply does not support a

finding that any of the JLSD Employees acted recklessly, in bad faith, or with malice. Therefore,

JLSD Employees are entitled to statutory immunity on the Does’ state law tort claims. Moreover,

because these claims (as well as the federal claims) fail, the Does’ derivative loss of consortium

claim fails also. See, e.g., Cook v. City of Cincinnati, 658 N.E.2d 814, 821 (Ohio Ct. App. 1995)

(dismissing loss of consortium claim after a grant of statutory tort immunity to police officers).

JLSD Employees’ summary judgment motion is GRANTED in full.

     VI. THE DOES’ SUMMARY JUDGMENT MOTION

        The Does also seek summary judgment against all defendants on their federal claims

under 42 U.S.C. § 1983. Their request for summary judgment hinges upon the Court finding that

the Board and JLSD Employees were responsible for a state-created danger. (Does MPSJ at

1578.) Specifically, the Does argue that defendants should have anticipated from C.T.’s past

conduct that he was likely to sexually assault Minor Doe if his seat was moved to the front of the

bus. However, as already discussed in depth above, the record—even when viewed in a light

most favorable to the Does—and governing authority do not support the finding of a state-

created danger.14 Thus, the Does’ summary judgment motion is DENIED.


14
   Many of the arguments raised in the Does’ summary judgment motion are also dependent on the Does’
characterization of the record. Of course, the Does are not entitled to have the record viewed in a light most
favorable to them when seeking summary judgment. See Profit Pet, 603 F.3d at 312.
                                                     37
VII. CONCLUSION

       What happened to Minor Doe aboard a JLSD bus was disturbing and most unfortunate.

Yet, tragic as it was, it was not the result of a constitutional violation by the Board or JLSD

Employees. Accordingly, for the foregoing reasons, the Does’ summary judgment motion is

DENIED, and the summary judgment motions of the Board and JLSD Employees are

GRANTED. This case is dismissed.

       IT IS SO ORDERED.



Dated: December 14, 2018
                                            HONORABLE SARA LIOI
                                            UNITED STATES DISTRICT JUDGE




                                              38
